Exhibit 10.3

 

Execution Version

 

RELEASE AND AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This Release and Amendment  No. 2 dated as of September 25, 2012 (this
“Amendment”) to the Credit Agreement (as defined herein), is entered into by
Susser Holdings, L.L.C., a Delaware limited liability company (the “Borrower”),
Susser Holdings Corporation, a Delaware corporation, as Parent Guarantor (the
“Parent Guarantor”), other guarantors parties hereto, the lenders parties hereto
(collectively, the “Lenders”), Bank of America, N.A., as Administrative Agent
for the Lenders (in such capacity, the “Revolving Administrative Agent”), Swing
Line Lender and L/C Issuer.

 

INTRODUCTION

 

Reference is made to the Amended and Restated Credit Agreement dated as of
May 7, 2010 (as amended by Amendment No. 1 dated as of June 9, 2011 and as
further modified from time to time, the “Credit Agreement”), among the Borrower,
the Revolving Administrative Agent, and the lenders parties thereto.  The
Borrower has requested, and the Lenders and the Revolving Administrative Agent
have agreed, to make certain amendments to the Credit Agreement as set forth
herein.

 

THEREFORE, in connection with the foregoing and for other good and valuable
consideration, the Borrower, the Lenders, and the Revolving Administrative Agent
hereby agree as follows:

 

Section 1.              Definitions; References.  Unless otherwise defined in
this Amendment, each term used in this Amendment that is defined in the Credit
Agreement has the meaning assigned to such term in the Credit Agreement.

 

Section 2.              Amendments to Credit Agreement.

 

(a)           Section 1.1 of the Credit Agreement is hereby amended by adding
the following definitions in the appropriate alphabetical order:

 

“Amendment No. 2 Effective Date” means September 25, 2012.

 

“Holdings Guaranty” means the Guaranty of Collection, dated as of September 25,
2012 made by Parent Guarantor, in favor of (i) the Lender (as defined in the
Lakehead Loan Documents) and (ii) the Administrative Agent (as defined in the
MLP Credit Agreement), for the benefit of the Lenders (as defined in the MLP
Credit Agreement), in an aggregate amount not to exceed $180,665,967.

 

“Lakehead Loan” means, collectively, the up to $180,665,967 of term loans made
to the MLP pursuant to the Lakehead Loan Documents.

 

--------------------------------------------------------------------------------


 

“Lakehead Loan Collateral” means the cash equivalents pledged by the MLP as
security for the Lakehead Loan.

 

“Lakehead Loan Documents” means (a) the Term Loan and Security Agreement dated
as of 25 between the MLP and Bank of America, N.A., as lender b) the Collateral
Account Control Agreement dated of even date herewith among the MLP, Bank of
America, N.A., as secured party, and Bank of America, N.A. as securities
intermediary and (c) the Collateral Account Control Agreement dated of even date
herewith among the MLP, Bank of America, N.A., as secured party, and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as securities intermediary.

 

“MLP” means Susser Petroleum Partners LP, a Delaware limited partnership.

 

“MLP Credit Agreement” means the Credit Agreement dated as of September 25, 2012
among the MLP, Bank of America, N.A., as administrative agent and the lenders
party thereto.

 

“MLP Entities” means MLP GP, the MLP and their respective Subsidiaries.

 

“MLP GP” means Susser Petroleum Partners GP LLC, a Delaware limited liability
company.

 

“MLP Partnership Agreement” means that certain First Amended and Restated
Agreement of Limited Partnership of Susser Petroleum Partners LP dated as of
September 25, 2012, among the MLP GP, the Parent Guarantor, and the other
limited partners party thereto.

 

“MLP Registration Statement” means that certain Form S-1 Registration Statement
No. 333-182276 filed on June 21, 2012 with the Securities and Exchange
Commission with respect to the sale of common units in the MLP, as amended from
time to time through September 10, 2012.

 

“Parent Credit Agreement” means the $12,500,000 Term Loan and Pledge Agreement
dated as of September 25, 2012 between the Parent Guarantor, as borrower, and
Bank of America, N.A., as lender.

 

“Permitted Sale/Leaseback Transactions” means (a) sale-leaseback transactions
between the MLP or any Subsidiary Guarantor (as defined in the MLP Credit
Agreement), as owner/lessor and Stripes as lessee with respect to Stripes
Properties and (b) sale-leaseback transactions with respect to Stripes
Properties provided that the aggregate fair market value of the properties
Disposed of by Susser PropCo or other Loan Parties (as defined in the MLP Credit
Agreement) in reliance on this clause (b) shall not exceed $10,000,000.

 

2

--------------------------------------------------------------------------------


 

“SHC Disinterested Directors” means the members of the board of directors of the
Parent Guarantor that are not also members of the board of directors (or other
governing body) of the MLP GP.

 

“Stripes” means Stripes LLC, a Texas limited liability company.

 

“Stripes 1009” means Stripes No. 1009 LLC, a Texas limited liability company.

 

“Stripes Properties” means (a) up to 75 new or recently constructed convenience
stores which may be acquired by the MLP or its Subsidiaries pursuant to a right
of first refusal contained in the Susser Omnibus Agreement, and (b) any other
convenience stores which may be constructed by the MLP or its Subsidiaries or
acquired by the MLP or its Subsidiaries from the Parent Guarantor or any of its
Subsidiaries or Affiliates (other than the MLP Entities) after the Closing Date
pursuant to the Susser Omnibus Agreement or other arrangements.

 

“Susser Contribution Agreement” means the Contribution Agreement dated as of
September 25, 2012 among the MLP, the MLP GP, the Parent Guarantor, the
Borrower, Stripes and Susser Petroleum Company, pursuant to which the Parent
Guarantor and its subsidiaries, including Susser Petroleum Company, will
contribute to Susser Operating the Contributed Assets (as defined therein) in
exchange for the Parent Guarantor and its subsidiaries contributing 100% of the
Equity Interests of Susser Operating to the MLP.

 

“Susser Distribution Contract” means the Fuel Distribution Agreement dated as of
September 25, 2012 among Susser Operating and the Parent Guarantor.

 

“Susser Omnibus Agreement” means the Omnibus Agreement, dated as of
September 25, 2012 among the Parent Guarantor, the MLP GP and the MLP.

 

“Susser Operating” means Susser Petroleum Operating Company LLC, a Delaware
limited liability company.

 

“Susser Petroleum Company” means Susser Petroleum Operating Company LLC, a
Delaware limited liability company.

 

“Susser PropCo” means Susser Petroleum Property Company LLC, a Delaware limited
liability company.

 

“Susser Transportation Contract” means the Transportation Agreement dated as of
September 25, 2012 among Susser Petroleum Company, Susser Operating and one or
more of Susser Operating’s wholly-owned Subsidiaries.

 

3

--------------------------------------------------------------------------------


 

(b)           The definition of “Commitment” in Section 1.1 of the Credit
Agreement is hereby amended by replacing the last sentence thereof with “As of
the Amendment No. 2 Effective Date, the aggregate Commitments equal
$100,000,000.”.

 

(c)           The definition of “Consolidated EBITDA” in Section 1.1 of the
Credit Agreement is hereby amended by adding “(before reduction for
non-controlling interests of the MLP)” after the first instance phrase
“consolidated net income for such period”.

 

(d)           The definition of “Consolidated Funded Debt” in Section 1.1 of the
Credit Agreement is hereby amended by adding the following sentence at the end
thereof:

 

“Consolidated Funded Debt shall not include any obligations or Guarantees
arising under the Lakehead Loan or the Holdings Guaranty, except to the extent
that the Lakehead Loan ceases to be secured by the Lakehead Loan Collateral.”.

 

(e)           The definition of “Consolidated Senior Secured Net Debt” in
Section 1.1 of the Credit Agreement is hereby amended by adding the following
sentence at the end thereof:

 

“The foregoing adjustments for cash held by the Parent Guarantor and its
Subsidiaries and Permitted Investments shall not include the Lakehead Loan
Collateral.”.

 

(f)            The definition of “Consolidated Total Leverage Ratio” in
Section 1.1 of the Credit Agreement is hereby amended by adding the following
sentence at the end thereof:

 

“The foregoing adjustments for cash held by the Parent Guarantor and its
Subsidiaries and Permitted Investments shall not include the Lakehead Loan
Collateral.”.

 

(g)           The definition of “Guarantors” in Section 1.1 of the Credit
Agreement is hereby amended by adding “, the MLP Entities and, for so long as it
is not a Restricted Entity, Stripes 1009.” to the end thereof.

 

(h)           The definition of “Material Adverse Effect” in Section 1.1 of the
Credit Agreement is hereby amended by inserting “that are Restricted Entities”
following “the Borrower and its Subsidiaries.

 

(i)            The definition of “Permitted Debt” in Section 1.1 of the Credit
Agreement is hereby amended by:

 

(i)            Inserting “that are Restricted Entities” following “any of its
Subsidiaries” in clauses (l), (m) and (n);

 

(ii)           Deleting the “and” at the end of clause (o);

 

4

--------------------------------------------------------------------------------


 

(iii)          Replacing the period at the end of clause (p) with a semicolon;
and

 

(iv)          Adding the following clauses (q) through (u) to the end thereof:

 

(q)           Debt of the Parent Guarantor under the Parent Credit Agreement in
a maximum aggregate principal amount not to exceed $12,500,000;

 

(r)            Debt of the Parent Guarantor in respect of the Holdings Guaranty;

 

(s)            Attributable Debt of the Borrower and any Subsidiary that is a
Restricted Entity in respect of Permitted Sale/Leaseback Transactions;

 

(t)            Debt of the Parent Guarantor constituting indemnification
obligations in favor of the Partnership Group and each Partnership Indemnitee
(each as defined in the Susser Omnibus Agreement)  pursuant to the Susser
Omnibus Agreement; and

 

(u)           Guarantees of the Parent Guarantor or any other Restricted Entity
in respect of obligations of a Subsidiary arising under fuel supply agreements
to which such Subsidiary is a party and entered into in the ordinary course of
business.

 

(j)            The definition of “Permitted Dispositions” in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

“Permitted Dispositions” means all the following Dispositions: (a) sales of
inventory in the ordinary course of business, (b) Dispositions of real property
or non-operating assets, (c) Dispositions of obsolete or worn-out assets and
assets no longer useful in the conduct of the business of the Borrower and the
Restricted Entities, (d) Dispositions pursuant to any sale-leaseback
transaction, (e) (i) Dispositions of property by the Borrower or any Subsidiary
to the Borrower or to a Subsidiary of the Borrower; provided that if the
transferor of such property is the Borrower or a Guarantor, the transferee
thereof must either be the Borrower or a Guarantor or such transfer must
otherwise be permitted under Section 5.13 and (ii) Dispositions of property by
the Borrower to Stripes Holdings or the Parent Guarantor solely to the extent
such Disposition would be permitted as a Restricted Payment under
Section 5.6(a), (f) Dispositions to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property, (g) Dispositions permitted by Sections 5.6,
5.10 and 5.13 and Liens permitted by Section 5.9, (h) Dispositions of accounts
receivable in connection with the collection or compromise thereof, (i) leases,
subleases, licenses or sublicenses of property in the ordinary

 

5

--------------------------------------------------------------------------------


 

course of business and which do not materially interfere with the business of
the Borrower or any of the Subsidiaries, (j) transfers of property subject to
casualty or condemnation proceeding (including in lieu thereof) upon receipt of
the Net Cash Proceeds therefor, (k) Dispositions not otherwise permitted
hereunder; provided, that (i) at the time of such Dispositions, no Event of
Default shall exist or would result therefrom, (ii) the aggregate fair market
value of all property Disposed of in reliance on this clause (k) shall not
exceed $20,000,000 in any fiscal year and (iii) the purchase price for such
property (if in excess of $2,000,000) shall be paid to the Borrower or such
Subsidiary for not less than 75% cash consideration, (l) Dispositions in the
ordinary course of business consisting of the abandonment of intellectual
property rights which, in the reasonable good faith determination of the
Borrower, are not material to the conduct of the business of the Borrower or any
of the Subsidiaries, (m) Dispositions of investments in joint ventures to the
extent required by, or made pursuant to buy/sell arrangements between the joint
venture parties set forth in, joint venture arrangements and similar binding
arrangements in substantially the form as such arrangements are in effect on the
Closing Date, (n) voluntary terminations of Swap Contracts other than those
required to be maintained by this Agreement, (o) Dispositions by the Credit
Parties to the MLP Entities for cash, Cash Equivalents, assumed obligations or
Equity Interests in the MLP or pursuant to the Susser Contribution Agreement,
(p) other Dispositions of property or assets in connection with the formation or
operation of joint ventures not to exceed, in the aggregate since the Closing
Date, a fair market value of $30,000,000; provided that, in the case of clauses
(a) through (p) above, (A) with respect to any sale-leaseback transaction or
series of related transactions (other than any Permitted Sale/Leaseback
Transaction or the sale-leaseback transactions entered into with the MLP on or
prior to the Amendment No. 2 Effective Date), the Borrower shall have delivered
the Compliance Certificate, if any, required by Section 5.5 prior to the
effective date of such transaction, (B) in the case of any sale of Eligible Real
Property, the Borrower shall have delivered to the Revolving Administrative
Agent a completed Borrowing Base Certificate, duly certified by a Responsible
Officer of the Borrower on the effective date of such sale, giving effect to the
Disposition of such Eligible Real Property demonstrating that no prepayment is
due under Section 2.5(b) in connection with such sale (unless made
concurrently), and (C) in the case of any Disposition, such Disposition is made
for fair market value.

 

(k)           The definition of “Permitted Investments” in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

“Permitted Investments” means all of the following: (a) investments in and loans
to the Credit Parties, (b) investments in the form of extensions of trade credit
in the ordinary course of business, (c) investments in Cash Equivalents,
(d) investments in commercial paper and bankers’

 

6

--------------------------------------------------------------------------------


 

acceptances maturing in twelve months or less from the date of issuance and
which, at the time of acquisition are accorded the highest rating by S&P or
Moody’s, (e) investments in time deposits, certificates of deposit, or
Eurodollar certificates of deposit maturing in twelve months or less from the
date such investment is made, issued by a bank or trust company organized under
the laws of the United States or any state thereof having capital, surplus, and
undivided profits aggregating at least $500,000,000 or a foreign branch thereof
and whose long-term certificates of deposit are, at the time of acquisition
thereof, rated A by S&P or by Moody’s, (f) investments in money market funds
which invest solely in the types of investments described in paragraphs
(c) through (e) above, (g) advances to the directors, officers, and employees of
Parent Guarantor and any other Restricted Entity in the ordinary course of
business, in an aggregate outstanding amount not to exceed $500,000, (h) other
investments to which the Revolving Administrative Agent has consented in
writing, (i) Guarantees for and on behalf of Credit Parties permitted under
Section 5.8, (j) investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business,
(k) investments permitted as Capital Expenditures pursuant to Section 5.7, (l)
investments by way of Acquisitions permitted pursuant to Section 5.10,
(m) investments consisting of any deferred portion of the sales price received
by any Borrower or any Subsidiary that is a Restricted Entity in connection with
any Disposition permitted pursuant to Section 5.10, (n) investments in Susser
Company, Ltd. that are existing as of the date of this Agreement and additional
investments made in Susser Company, Ltd. after the date of this Agreement in an
aggregate amount not to exceed $250,000, (o) investments by C&G Investments LLC
in any Cash and Go Entity that are existing as of the date of this Agreement and
additional investments by C&G Investments, LLC in each Cash and Go Entity
consisting of repurchasing the remaining equity interests of each Cash and Go
Entity provided that, after such repurchase, each Cash and Go Entity complies
with the requirements of Section 5.19, (p) other investments (including dealer
joint ventures, and new store developments) that are in the same or a similar or
complimentary line of business as the Borrower or the Guarantors, provided that
neither the Parent Guarantor nor any other Restricted Entity may enter into any
such other investments if after giving effect to thereto any Default would
exist, (q) the Borrower and its Subsidiaries that are Restricted Entities may
enter into Swap Contracts that are not speculative in nature and are entered
into to hedge or mitigate risks to which the Borrower or any of its Subsidiaries
that are Restricted Entities is exposed in the conduct of its business,
(r) investments consisting of Debt, Liens, sale and leaseback transactions,
fundamental changes, Dispositions and Restricted Payments permitted under
Section 5.8, 5.9, 5.10 and 5.6, respectively, (s) investments in the MLP GP that
are existing as of the Amendment No. 2 Effective Date, (t)

 

7

--------------------------------------------------------------------------------


 

investments in the MLP that are existing as of the Amendment No. 2 Effective
Date and described in the MLP Registration Statement, (u) investments in Stripes
1009 that are existing as of the Amendment No. 2 Effective Date and
(v) additional investments not to exceed $30,000,000 in the aggregate during the
term of this Agreement.

 

(l)            The definition of “Permitted Liens” in Section 1.1 of the Credit
Agreement is hereby amended by replacing clause (t) with the following:

 

(t)            Liens on the Equity Interests in Stripes 1009 granted to secure
the Parent Credit Agreement (and any guarantee obligations of Stripes 1009
thereof) for so long as, and to the extent that, such Property secures the
Parent Credit Agreement (and any guarantee obligations of Stripes 1009 thereof);
and

 

(u)           other liens on property (other than property subject to a
Mortgage) of the Restricted Entities, provided that 60% of the fair market value
of the property encumbered by Liens described in this clause (u), and the Debt
and other obligations secured thereby, does not exceed $10,000,000.

 

(m)          The definition of “Restricted Entities” in Section 1.1 of the
Credit Agreement is hereby amended by inserting “, the MLP Entities and, for so
long as it guarantees and secures the Parent Credit Agreement, Stripes 1009”
after “Susser Company, Ltd.”.

 

(n)           Section 4.18 of the Credit Agreement is hereby amended by
replacing “any Subsidiary” with “any Restricted Entity”.

 

(o)           Section 5.2(h) of the Credit Agreement is hereby amended by adding
“against any Restricted Entity” immediately after the word “judgment”.

 

(p)           Section 5.5(a) of the Credit Agreement is hereby amended by
replacing “2.00” with “3.00”.

 

(q)           Section 5.5(c) of the Credit Agreement is hereby amended by adding
the phrase “other than Permitted Sale/Leaseback Transactions” after the first
instance of the phrase “sale-leaseback transaction”.

 

(r)            Section 5.6 of the Credit Agreement is hereby amended by:

 

(i)            Inserting “that are Restricted Entities” after “Subsidiaries of
the Parent Guarantor” in clause (a);

 

(ii)           Inserting “that is a Restricted Entity” after “and any
Subsidiary” in clause (a);

 

(iii)          Inserting “that is a Restricted Entity and” after “Subsidiary of
the Parent Guarantor” in clause (a);

 

8

--------------------------------------------------------------------------------


 

(iv)          Replacing “of its Subsidiaries” with “other Restricted Entity” in
clause (b); and

 

(v)           Replacing “Subsidiary” with “other Restricted Entity” in
clause (d).

 

(s)            Clause (b) of Section 5.7 of the Credit Agreement is hereby
amended by adding the following after the phrase “not exceeding, for the Parent
Guarantor and its Subsidiaries”:

 

“the sum of (i) the aggregate cash proceeds of issuances of Equity Interests by
the Parent Guarantor made since the Closing Date, to the extent such cash
proceeds have not previously been applied to make Capital Expenditures pursuant
to this Section 5.7 and (ii)”.

 

(t)            Section 5.7 of the Credit Agreement is hereby amended by
replacing each instance of “its Subsidiaries” with “the Restricted Entities”.

 

(u)           Section 5.9 of the Credit Agreement is hereby amended by inserting
a comma after “any Restricted Entity”.

 

(v)           Section 5.10 of the Credit Agreement is hereby amended by:

 

(i)            Deleting “and its Subsidiaries” in clause (ii)(C) and inserting
“that are Restricted Entities” after each other instance of “its Subsidiaries”
in clause (ii);

 

(ii)           Inserting “that is a Restricted Entity” after each instance of
“any Subsidiary” in clauses (iii) and (iv); and

 

(iii)          Inserting “that are Restricted Entities” after “other
Subsidiaries” in clause (iii).

 

(w)          Section 5.11 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

5.11        Transactions with Affiliates.  The Parent Guarantor shall not, and
shall not permit any Restricted Entity to, enter into any transaction directly
or indirectly with or for the benefit of an Affiliate except (a) transactions
with an Affiliate on terms substantially as favorable to the Parent Guarantor or
such Subsidiary that is a Restricted Entity as would be obtainable by the Parent
Guarantor or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, (b) transactions among Credit
Parties, (c) transactions listed on Schedule 5.11, (d) Restricted Payments and
transactions permitted under Section 5.6, (e) the payment of fees and expenses
in connection with the consummation of the Transaction, (f) issuances by Parent
Guarantor and the Subsidiaries that are Restricted Entities of Equity Interests
not

 

9

--------------------------------------------------------------------------------


 

prohibited under this Agreement, (g) customary fees payable to any directors of
Stripes Holdings and Parent Guarantor and reimbursement of reasonable
out-of-pocket costs of the directors of Stripes Holdings and Parent Guarantor,
in the case of Parent Guarantor, to the extent attributable to the operations of
Parent Guarantor and its Subsidiaries, (h) employment and severance arrangements
entered into by Parent Guarantor and its Subsidiaries that are Restricted
Entities with their officers and employees in the ordinary course of business,
(i) the payment of customary fees and indemnities to directors, officers and
employees of Parent Guarantor and its Subsidiaries that are Restricted Entities
in the ordinary course of business (j) loans and other transactions among Parent
Guarantor and its Subsidiaries that are Restricted Entities to the extent
permitted under this Article V, (k) the Holdings Guaranty, (l) transactions
pursuant to the Susser Omnibus Agreement, Susser Contribution Agreement, Susser
Distribution Contract and the Susser Transportation Contract, in each case, as
in effect on the Amendment No. 2 Effective Date or as otherwise permitted to be
amended or modified by Section 7.14(b) of the MLP Credit Agreement (unless such
amendments and modifications, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect), (m) any transaction with
the MLP Entities involving the disposition of master limited partnership
qualifying assets (which shall not include, in any event, any Collateral)
provided that (i) with respect to any such transaction, the Parent Guarantor
shall have delivered to the Administrative Agent a resolution of a majority of
the SHC Disinterested Directors approving such transaction and (ii) with respect
to any such individual transaction in excess of $5,000,000 or any series of
related transactions involving aggregate consideration in excess of $15,000,000,
the Parent Guarantor delivers to the Administrative Agent a copy of an opinion
as to fairness to the Parent Guarantor or such Restricted Entity from a
financial point of view issued by an accounting, appraisal or investment banking
firm, in each case of nationally recognized standing that is reasonably
satisfactory to the Administrative Agent and (n) non-material transactions with
the MLP Entities entered into in the ordinary course of business so long as, in
each case, after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing and each such transaction is entered into in
good faith and is in the best interests of the Borrower.

 

(x)           Section 5.19 of the Credit Agreement is hereby amended by:

 

(i)            Inserting “that is a Restricted Entity” after “indirect
Subsidiary” in clause (a); and

 

(ii)           Inserting “(for purpose of this paragraph, reference to such
formation or acquisition shall include Stripes 1009 ceasing to be a Subsidiary
that is not a Restricted Entity)” following “by any Credit Party in clause (a).

 

10

--------------------------------------------------------------------------------


 

(y)           Section 5.24 of the Credit Agreement is hereby amended by
inserting “that is a Restricted Entity” after “any Subsidiary”.

 

(z)           Section 5.25 of the Credit Agreement is hereby amended by:

 

(i)            Inserting “that is a Restricted Entity” after each instance of
“any Subsidiary;

 

(ii)           Replacing “provided for or” with “provided for,”; and

 

(iii)          Inserting “or (C) any negative pledge contained in the Parent
Credit Agreement with respect to the Equity Interests in Stripes 1009 held by
the Parent Guarantor” after “after the date hereof”.

 

(aa)         Section 5.27 of the Credit Agreement is hereby amended by inserting
“that are Restricted Entities” after “any of its Subsidiaries”.

 

(bb)         Section 5.29 of the Credit Agreement is hereby amended by inserting
“that are Restricted Entities” after “its applicable Subsidiaries”.

 

(cc)         Section 6.1 of the Credit Agreement is hereby amended by:

 

(i)            Inserting “(other than an MLP Entity)” following each instance of
“any Subsidiary thereof” in clauses (f), (h), (i) and (j);

 

(ii)           Replacing clause (g) with the following:

 

(g)           Material Agreement Default.  There shall occur any breach by any
Restricted Entity of the Distribution Service Agreement dated as of August 21,
1997, as amended, with McLane Company, Inc. or any restatements or replacements
of the foregoing, including any subsequent agreements with different suppliers
for comparable quantities of the applicable products, in each case, which breach
both (A) could reasonably be expected to cause a Material Adverse Effect and
(B) is not cured within the applicable grace period, if any; or

 

(dd)         Schedule 2.1 (Commitments and Applicable Percentages) to the Credit
Agreement is hereby replaced with Schedule 2.1 to Annex A attached hereto.

 

Section 3.              Amendment to Security Agreement.  The definition of
“Excluded Equity Interests” in the Security Agreement is hereby amended and
restated in its entirety to read as follows:

 

“Excluded Equity Interests” means (a) 35% of the capital stock, membership
interests or other equity or ownership interests in each direct foreign
Subsidiary of the Debtors that is a “controlled foreign corporation” under the
Code, (b) until such partnership interests are acquired in accordance with
clause (o) of the definition of “Permitted Investments” in the

 

11

--------------------------------------------------------------------------------


 

Credit Agreement, the partnership interests of Cash and Go, Ltd., (c) the
partnership interest of Susser Company, Ltd., (d) the Equity Interests in the
MLP Entities and (e) the Equity Interests in Stripes 1009 (for so long as, and
to the extent that it secures, the Parent Credit Agreement).

 

Section 4.              Releases.

 

(a)           From and after the effectiveness of this Amendment:

 

(i)            (A) The obligations of Stripes No. 1009 LLC under the Security
Agreement, the Guaranty and each other Credit Document are hereby released,
terminated and no longer of any force and effect, and (B) the lien on and
security interest in the Collateral granted by Stripes No. 1009 pursuant to the
Security Agreement and any other Credit Document are hereby released, terminated
and no longer of any force and effect.

 

(ii)           (A) The obligations of T&C Wholesale LLC (f/k/a T&C Wholesale
Inc.) under the Security Agreement, the Guaranty and each other Credit Document
are hereby released, terminated and no longer of any force and effect, and
(B) the lien on and security interest in the Collateral granted by T&C Wholesale
Inc. pursuant to the Security Agreement and any other Credit Document are hereby
released, terminated and no longer of any force and effect.

 

(iii)          The Revolving Administrative Agent’s lien on, and security
interests in, the Equity Interests in each of Susser Petroleum Partners GP LLC
and Stripes No. 1009 LLC are hereby released to the extent such Equity Interests
constitute Excluded Equity Interests (as defined in the Security Agreement as
amended hereby).

 

(iv)          The Revolving Administrative Agent’s lien on, and security
interests in, any assets that are Disposed of pursuant to a Disposition
described in clause (o) of the definition of “Permitted Disposition” (as that
definition is amended by this Amendment) are automatically released upon the
consummation of such Permitted Disposition.

 

(v)           The Revolving Administrative Agent hereby confirms that it will
execute and deliver, following the reasonable request of the Borrower and at the
sole cost and expense of the Borrower, all releases or other documents necessary
or desirable for the release of any lien or security interest described in this
Section 4.

 

Section 5.              Representations and Warranties.  The Borrower and the
Parent Guarantor each represent and warrant that (a) the execution, delivery,
and performance by each Credit Party of this Amendment and the consummation of
the transactions contemplated thereby (i) do not contravene the organizational
documents of such Credit Party, (ii) have been duly authorized by all necessary
partnership, limited liability company or corporate action of each Credit Party,
and (iii) are within each Credit Party’s partnership, limited liability company
or corporate powers, (b) the Liens under the Security Documents are valid and
subsisting and secure the Obligations; (c)

 

12

--------------------------------------------------------------------------------


 

this Amendment constitutes the legal, valid and binding obligation of each
Credit Party, enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
at the time in effect affecting the rights of creditors generally and subject to
the availability of equitable remedies; and (d) the representations and
warranties contained in each Credit Document, after giving effect to this
Amendment, are true and correct in all material respects, no Event of Default
exists under the Credit Documents, and there has occurred no event which with
notice or lapse of time would become an Event of Default under the Credit
Documents.

 

Section 6.              Effect on Credit Documents.

 

(a)           Except as heretofore amended and in effect and amended herein, the
Credit Agreement and all other Credit Documents remain in full force and effect
as originally executed.  Nothing herein shall act as a waiver of any of the
Revolving Administrative Agent’s or any Lender’s rights under the Credit
Documents as amended, including the waiver of any default or event of default,
however denominated.  The Borrower acknowledges and agrees that this Amendment
shall in no manner impair or affect the validity or enforceability of the Credit
Agreement.  This Amendment is a Credit Document for the purposes of the
provisions of the other Credit Documents.  Without limiting the foregoing, any
breach of representations, warranties, and covenants under this Amendment may be
a default or event of default under the other Credit Documents.

 

(b)           Upon effectiveness of this Amendment, each Lender shall have the
Commitment set forth opposite such Lender’s name on Annex A attached hereto
under the caption “Commitment”.

 

Section 7.              Effectiveness.  This Amendment shall become effective
and the Credit Agreement shall be amended as provided for herein upon
satisfaction of each of the following:

 

(a)           receipt by the Revolving Administrative Agent of this amendment
executed and delivered by each of the parties hereto, together with any other
documents or items reasonably requested by the Revolving Administrative Agent to
document the agreements and intent of this Amendment and the other Credit
Documents, each in form and with substance satisfactory to the Revolving
Administrative Agent;

 

(b)           After giving effect to this Amendment, the representations and
warranties contained in each Credit Document are true and correct in all
material respects; and

 

(c)           the consummation of the transactions contemplated by the Susser
Contribution Agreement (as defined in the Credit Agreement as amended hereby)
and the initial sale of the public common and subordinated units in Susser
Petroleum Partners, LP, a Delaware limited partnership, pursuant to the MLP
Registration Statement (as defined in the Credit Agreement as amended hereby).

 

Section 8.              Reaffirmation of Guaranties.  By its signature hereto,
each Guarantor represents and warrants that it has no defense to the enforcement
of its Guaranty, and that according to its terms each Guaranty will continue in
full force and effect to guaranty the

 

13

--------------------------------------------------------------------------------


 

Borrower’s Obligations under the Credit Agreement and the other amounts
described in such Guaranty following the execution of this Amendment.

 

Section 9.              Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 10.            Miscellaneous.  The miscellaneous provisions set forth in
Article VIII of the Credit Agreement apply to this Amendment.  This Amendment
may be signed in any number of counterparts, each of which shall be an original,
and may be executed and delivered by telecopier.

 

[Signature pages follow.]

 

14

--------------------------------------------------------------------------------


 

THIS WRITTEN AMENDMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

EXECUTED as of the first date above written.

 

 

BORROWER:

 

 

 

SUSSER HOLDINGS, L.L.C., a Delaware limited liability company

 

 

 

 

 

By:

/s/ E.V. Bonner, Jr.

 

 

E.V. Bonner, Jr.

 

 

Executive Vice President, Secretary and General Counsel

 

 

 

PARENT GUARANTOR:

 

 

 

SUSSER HOLDINGS CORPORATION, a Delaware corporation

 

 

 

 

 

By:

/s/ E.V. Bonner, Jr.

 

 

E.V. Bonner, Jr.

 

 

Executive Vice President, Secretary and General Counsel

 

 

 

GUARANTORS:

 

 

 

APPLIED PETROLEUM TECHNOLOGIES LTD.

 

 

 

By: APT Management Company, LLC, its general partner

 

 

 

 

 

By:

/s/ E.V. Bonner, Jr.

 

 

E.V. Bonner, Jr.

 

 

Executive Vice President, Secretary and General Counsel

 

Signature Page to Amendment No. 2 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

APT MANAGEMENT COMPANY, LLC

 

C&G INVESTMENTS, LLC

 

CORPUS CHRISTI REIMCO, LLC

 

STRIPES LLC

 

STRIPES ACQUISITION LLC

 

STRIPES HOLDINGS LLC

 

SUSSER FINANCE CORPORATION

 

SUSSER FINANCIAL SERVICES LLC

 

SUSSER PETROLEUM COMPANY LLC

 

TCFS HOLDINGS, INC.

 

TOWN & COUNTRY FOOD STORES, INC.

 

 

 

 

 

By:

/s/ E.V. Bonner, Jr.

 

 

E.V. Bonner, Jr.

 

 

Executive Vice President, Secretary and General Counsel

 

 

 

GOPETRO TRANSPORT LLC

 

SSP BEVCO I LLC

 

SSP BEVCO II LLC

 

SSP BEVERAGE, LLC

 

TND BEVERAGE, LLC

 

 

 

 

 

By:

/s/ E.V. Bonner, Jr.

 

 

E.V. Bonner, Jr.

 

 

Executive Vice President, Secretary and General Counsel

 

 

 

QUICK STUFF OF TEXAS, INC.

 

 

 

 

 

By:

/s/ E.V. Bonner, Jr.

 

 

E.V. Bonner, Jr.

 

 

Executive Vice President, Secretary and General Counsel

 

Signature Page to Amendment No. 2 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

REVOLVING ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A., as Revolving Administrative Agent

 

 

 

 

 

By:

/s/ Denise Jones

 

 

Denise Jones

 

 

Assistant Vice President

 

Signature Page to Amendment No. 2 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDER / L/C ISSUER / SWING LINE LENDER:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Gary L. Mingle

 

 

Gary L. Mingle

 

 

Senior Vice President

 

Signature Page to Amendment No. 2 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

/s/ Sally Hoffman

 

Name: Sally Hoffman

 

Title: Managing Director

 

Signature Page to Amendment No. 2 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL

 

 

 

 

 

By:

/s/ Philip Langheim

 

Name: Philip Langheim

 

Title: Managing Director

 

Signature Page to Amendment No. 2 to Credit Agreement

 

--------------------------------------------------------------------------------

 

 


 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ John Flores

 

Name: John Flores

 

Title: Authorized Signtory

 

Signature Page to Amendment No. 2 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK

 

 

 

 

 

By:

/s/ Robin Ingari

 

 

Robin Ingari

 

 

Senior Vice President

 

Signature Page to Amendment No. 2 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK

 

 

 

 

 

By:

/s/ Collis Sanders

 

Name: Collis Sanders

 

Title: Executive Vice President

 

Signature Page to Amendment No. 2 to Credit Agreement

 

--------------------------------------------------------------------------------


 

ANNEX A

 

SCHEDULE 2.1

 

COMMITMENTS
AND PRO RATA SHARES

 

Lender

 

Commitment

 

Pro Rata Share

 

Bank of America, N.A.

 

$

25,000,000.00

 

25.000000000

%

 

 

 

 

 

 

 

Wells Fargo Bank, N.A.

 

$

22,916,666.67

 

22.916666670

%

 

 

 

 

 

 

 

Bank of Montreal

 

$

22,916,666.67

 

22.916666670

%

 

 

 

 

 

 

 

Royal Bank of Canada

 

$

12,500,000.00

 

12.500000000

%

 

 

 

 

 

 

 

Regions Bank

 

$

8,333,333.33

 

8.333333330

%

 

 

 

 

 

 

 

Compass Bank

 

$

8,333,333.33

 

8.333333330

%

 

 

 

 

 

 

 

Total

 

$

100,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------